COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-351-CV


HUBERT JONES, III                                                APPELLANT

                                        V.

DON D. OTIS                                                        APPELLEE

                                     ----------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ------------

      On September 3, 2008, September 15, 2008, and September 26, 2008,

we notified appellant, in accordance with rule of appellate procedure 42.3(c),

that we would dismiss this appeal unless the $175 filing fee was paid. See

Tex. R. App. P. 42.3(c). Appellant has not paid the $175 filing fee. See Tex.

R. App. P. 5, 12.1(b).




      1
          … See Tex. R. App. P. 47.4.
     Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007, 2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

     Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.




                                                 PER CURIAM

PANEL: WALKER, J.; CAYCE, C.J.; and MCCOY, J.

DELIVERED: October 16, 2008




     2
        … See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007)
(listing fees in courts of appeals).

                                       2